Citation Nr: 1441861	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure, also claimed as secondary to the service connected left knee status post arthroscopy surgery for the left knee, chondromalacia.  

2.  Entitlement to a temporary total evaluation for treatment for a non service connected condition requiring convalescence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from August 1981 to September 1991 and from October 2003 to February 2004.  He had additional duty in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the San Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded for further development in January 2014.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claim processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  Right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure was not manifest during service, arthritis was not compensably disabling within a year of separation from active duty and a right knee disability is not otherwise attributable to service.

2.  Right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure was not caused by or permanently made worse by the service connected left knee disability.

3.  Service connection has not been assigned for any disability of the right knee.



CONCLUSIONS OF LAW

1.  Right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure was not incurred in or aggravated by service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure is not proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

3.  The criteria for a temporary total disability evaluation for convalescence following right knee surgery have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2006 and May 2007, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS

The Veteran appeals the denial of service connection for a right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure and entitlement to a temporary total evaluation for treatment for a right knee disability requiring convalescence.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, the claim for service connection was filed after the amendment as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the positive and negative evidence, the Board concludes that the more probative evidence is against the Veteran's claims.  Initially, the Board finds against service connection for a right knee disability on a direct basis.  Although the Veteran's contentions in the present claim are centered on a theory of secondary service connection, VA must also consider service connection for a right knee disability on a direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability). 

The Board has reviewed all service treatment records, all VA medical records of file and private treatment records.  These records do not include any opinion linking the Veteran's current right knee disability directly to service.  Although right knee tenderness was shown in August 1987, such was a single notation.  Any right knee problems during the Veteran's first period of service appear to be acute and resolved prior to separation.  During the August 1991 separation examination, the lower extremities were shown to be normal.  There is also no evidence of compensably disabling arthritis within one year of separation from active duty from any period of service.  Rather, post service manifestations are shown many years after service.  

Furthermore, the September 2006 VA examination disclosed right knee medial meniscus posterior horn tear and medial femoral condyle cartilage fissures friblation cartilage defect with subchondral bone exposure.  The Veteran worked as a postal worker around this time.  It was noted, however, that he stopped working due to a right knee workers compensation case.  It was reported that he was going upstairs and started to have severe pain in the right knee resulting in a work related injury.  The VA examiner stated that the Veteran had a job related injury to his right knee in June 2006 while going up a step to deliver mail.  The VA examiner found that the current right knee disability was not caused by service but was due to a job related injury while working as a mailman in June 2006.  

As shown above, the Veteran's right knee disability has been attributed to non service related factors.  Here, the Board finds that the normal findings in service, the gap in time between separation and the first post service mention of any right knee problems, the post service work injury and the September 2006 VA examination demonstrate a remote post service onset for the Veteran's right knee disability.  

To the extent that the Veteran claims that his right knee disability was caused by his service connected left knee disability, the more probative evidence is also against this claim.  After review of the record, the April 2014 VA examiner opined that the Veteran's right knee disability is less likely than not caused by or the result of the service connected left knee disability.  The VA examiner also opined that right knee osteoarthritis was less likely than not aggravated beyond its natural progression and that it was considered part of the normal aging process.  The Board also reiterates that the September 2006 VA examiner found that the Veteran's right knee problems were due to a job related injury while working as a mailman in June 2006.  

The Board finds that the VA medical opinions are persuasive and assigns them great probative weight regarding the etiology of the Veteran's right knee disability.  The VA examiners addressed the Veteran's contentions and based their opinions on a review of the claim folders, complete physical examination and evaluation of the nature and extent of the Veteran's disability.  The opinions are well reasoned and supported by the historical record, and are afforded greater probative weight than the assertions of the Veteran presented in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board is mindful of the March 2009 medical board's diagnosis of bilateral knee pain sustained in the line of duty.  The Board also acknowledges the private medical records showing a right knee disability from Dr. Lugo and Dr. Clavell.  The Board has reviewed these records and note that they do not include any opinion linking the Veteran's current right knee disability directly to service and/or his service connected disability.  

In sum, the most probative evidence of record is devoid of a showing that the Veteran's right knee disability is related to service and/or a service connected disability.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report right knee pain and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

In light of the above, the Board finds against the claim for a temporary total evaluation for treatment for right knee surgery requiring convalescence.  A temporary total disability rating for convalescence will be assigned if treatment of a service connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  As detailed above, the claim for service connection for the Veteran's right knee disability is denied.  Accordingly, entitlement to a temporary total evaluation for treatment requiring convalescence for the non service connected right knee is denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure, also claimed as secondary to the service connected left knee status post arthroscopy surgery for the left knee, chondromalacia is denied.

Entitlement to a temporary total evaluation for treatment for a non service connected condition requiring convalescence is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


